ORDER

PER CURIAM
Oundre T. Akins (“Defendant”) appeals from a judgment after a bench trial convicting him of two counts of first-degree murder, in violation of Section 565.020, RSMo (2000); one count of first-degree robbery, in violation of Section 569.020; and three counts of armed criminal action, in violation of Section 571.015. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).